Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-20 of parent U.S. Patent No. 11,019,609 to Tang (hereinafter as Tang).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application merely broaden the scope of the claims 1-20 of the Tang Patent by adding and omitting elements and their functions that would have been obvious to one of ordinary skill in the art. 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969).  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 1, Tang discloses a wireless network based communication method, comprising (see claim 1, col. 21, lines 58-59):
sending, by a network device, Downlink Control Information (DCI) to a terminal device (see claim 1, col. 21, lines 60-61);
wherein the DCI comprises a first DCI and a second DCI (see claim 1, col. 21, lines 62-63); and 
the first DCI and the second DCI are sent at different parts of frequency domain resources of a system bandwidth (see claim 4, col. 22, lines 10-18, claim 20, col. 24, lines 34-38); and
receiving, by the network device, target data sent from the terminal device (see claim 1, col. 21, lines 66-67); 
wherein the target data is sent according to a combination of control information in the first DCI and control information in the second DCI (see claim 1, col. 22, lines 1-3).

Regarding clam 2, Tang discloses the method of claim 1, wherein the first DCI has a first DCI format and the second DCI has a second DCI format (see claim 2, col. 22, lines 4-5); and 
the first DCI format and the second DCI format are different from each other (see claim 1, col. 22, lines 4-5).

Regarding claim 3, Tang discloses the method of claim 1, wherein length of information in the first DCI is different from length of information in the second DCI and/or information content in the first DCI is different from information content in the second DCI (see claim 3, col. 22, lines 6-9).

Regarding claim 4, Tang discloses the method of claim 1, wherein sending, by a network device, the DCI to a terminal device comprises at least one of:
sending, by the network device, the first DCI on a public control channel, or 
sending, by the network device, the first DCI according to public transmission parameters of a cell (see claim 8, col. 22, lines 37-43).

Regarding claim 5, Tang discloses the method of claim 1, wherein sending, by the network device, the DCI to the terminal device comprises:
sending, by the network device, the second DCI on the public control channel; or
sending, by the network device, the second DCI on parts of frequency domain resources of a system bandwidth (see claim 20, col. 24, lines 33-35).

Regarding claim 6, Tang discloses the method of claim 5, wherein the parts of frequency domain resources are frequency domain resources indicated by the first DCI (see claim 20, col. 24, lines 35-37).

Regarding claim 7, Tang discloses the method of claim 1, wherein a control channel for carrying the second DCI and a data channel for carrying the target data occupy same time domain resources or same frequency domain resources (see claim 9, col. 22, lines 44-47). 

Regarding claim 8, Tang discloses the method of claim 1, wherein the first DCI includes at least one of the following information used when the terminal device sends or receives the target data: 
a subcarrier spacing; 
a total number of sub-carriers under a preset bandwidth; 
a total number of sub-carriers included in a Physical Resource Block (PRB); 
the length of an Orthogonal Frequency Division Multiplexing (OFDM) symbol; 
a total number of points used to generate an OFDM signal by Fourier transform or inverse Fourier transform; 
a total number of OFDM symbols included in a Transmission Time Interval (TTI); 
a total number of TTIs included in a preset time unit; signal prefix information; 
A/N feedback time sequence information; 
a physical resource distribution manner; or 
frequency hopping configuration information (see claim 10, col. 22, lines 48-64).

Regarding claim 9, Tang discloses the method of claim 1, wherein the second DCI comprises at least one of the following information used when the terminal device sends or receives the target data: 
a physical resource distribution manner; 
uplink sending power control information; 
A/N feedback time sequence information; 
frequency hopping configuration information; 
Hybrid Automatic Repeat Request (HARQ) progress information; 
Channel State Information (CSI) reporting trigger information (see claim 1, col. 21, lines 63-67); 
Sounding Reference Signal (SRS) transmission trigger information (see claim 1, col. 21, lines 63-67);
transmission block transmission information; 
uplink Demodulation Reference Signal (DMRS) configuration information; or downlink DMRS configuration information.

Regarding claim 10, Tang discloses a network device, (see claim 1, col. 21, lines 58-60, col. 22, lines 1-3) comprising: 
a transceiver, configured to: 
send Downlink Control Information (DCI) to a terminal device (see claim 1, col. 21, lines 60-61);
wherein the DCI comprises a first DCI and a second DCI (see claim 1, col. 21, lines 62-63); and 
the first DCI and the second DCI are sent at different parts of frequency domain resources of a system bandwidth (see claim 4, col. 22, lines 10-18, claim 20, col. 24, lines 34-38); and
receive target data sent from the terminal device (see claim 1, col. 21, lines 66-67); 
wherein the target data is sent according to a combination of control information in the first DCI and control information in the second DCI (see claim 1, col. 22, lines 1-3).

Regarding claim 11, Tang discloses the network device of claim 10, wherein the first DCI has a first DCI format and the second DCI has a second DCI format (see claim 2, col. 22, lines 4-5); and 
the first DCI format and the second DCI format are different from each other (see claim 2, col. 22, lines 4-5).

Regarding claim 12, Tang discloses the network device of claim 10, wherein length of information in the first DCI is different from length of information in the second DCI and/or information content in the first DCI is different from information content in the second DCI (see claim 3, col. 22, lines 6-9). 

Regarding claim 13, Tang discloses the network device of claim 10, wherein the transceiver is further configured to: 
send the first DCI on a public control channel, or send the first DCI according to public transmission parameters of a cell (see claim 8, col. 22, lines 37-43). 

Regarding claim 14, Tang discloses the network device of claim 10, wherein the transceiver is further configured to: 
send the second DCI on the public control channel; or 
send the second DCI on parts of frequency domain resources of a system bandwidth (see claim 20, col. 24, lines 33-35).

Regarding claim 15, Tang discloses the network device of claim 14, wherein the parts of frequency domain resources are frequency domain resources indicated by the first DCI (see claim 20, col. 24, lines 35-37). 

Regarding claim 16, Tang discloses the network device of claim 10, wherein a control channel for carrying the second DCI and a data channel for carrying the target data occupy same time domain resources or same frequency domain resources (see claim 9, col. 22, lines 44-47).

Regarding claim 17, Tang discloses the network device of claim 10, wherein the first DCI includes at least one of the following information used when the terminal device sends or receives the target data: 
a subcarrier spacing; 
a total number of sub-carriers under a preset bandwidth; 
a total number of sub-carriers included in a Physical Resource Block (PRB); 
the length of an Orthogonal Frequency Division Multiplexing (OFDM) symbol; 
a total number of points used to generate an OFDM signal by Fourier transform or inverse Fourier transform; 
a total number of OFDM symbols included in a Transmission Time Interval (TTI); 
a total number of TTIs included in a preset time unit; 
signal prefix information; A/N feedback time sequence information; 
a physical resource distribution manner; or 
frequency hopping configuration information (see claim 10, col. 22, lines 48-64). 

Regarding claim 18, Tang discloses the network device of claim 10, wherein the second DCI includes at least one of the following information used when the terminal device sends or receives the target data: 
a physical resource distribution manner; uplink sending power control information; A/N feedback time sequence information; 
frequency hopping configuration information; Hybrid Automatic Repeat Request (HARQ) progress information; 
Channel State Information (CSI) reporting trigger information (see claim 1, col. 21, lines 63-67);
Sounding Reference Signal (SRS) transmission trigger information (see claim 1, col. 21, lines 63-67); 
transmission block transmission information; 
uplink Demodulation Reference Signal (DMRS) configuration information; or 
downlink DMRS configuration information. 

Regarding claim 19, Tang discloses a non-transitory computer-readable storage medium having stored therein computer executable instructions that when executed by a processor, implement the following steps:
sending, by a network device, Downlink Control Information (DCI) to a terminal device (see claim 1, col. 21, lines 60-61);
wherein the DCI comprises a first DCI and a second DCI (see claim 1, col. 21, lines 62-63); and 
the first DCI and the second DCI are sent at different parts of frequency domain resources of a system bandwidth (see claim 4, col. 22, lines 10-18, claim 20, col. 24, lines 34-38); and
receiving, by the network device, target data sent from the terminal device (see claim 1, col. 21, lines 66-67); 
wherein the target data is sent according to a combination of control information in the first DCI and control information in the second DCI (see claim 1, col. 22, lines 1-3).

Regarding claim 20, Tang discloses the non-transitory computer-readable storage medium of claim 19, wherein the first DCI has a first DCI format and the second DCI has a second DCI format (see claim 2, col. 22, lines 4-5); and 
the first DCI format and the second DCI format are different from each other (see claim 2, col. 22, lines 4-5).







Allowable Subject Matter
Claims 1-20 would be allowable if the non-statutory double patenting rejection of claims 1-20 as set forth above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 1, a wireless network based communication method, comprising:
“receiving, by the network device, target data sent from the terminal device; 
wherein the target data is sent according to a combination of control information in the first DCI and control information in the second DCI” in combination with other recited elements in claim 1.

In claim 10, a network device, comprising: 
“receive target data sent from the terminal device; 
wherein the target data is sent according to a combination of control information in the first DCI and control information in the second DCI” in combination with other recited elements in claim 10.

In claim 19, a non-transitory computer-readable storage medium having stored therein computer executable instructions that when executed by a processor, implement the following steps:
“receiving, by the network device, target data sent from the terminal device; 
wherein the target data is sent according to a combination of control information in the first DCI and control information in the second DCI” in combination with other recited elements in claim 19.
	The closest prior art, Wang et al. (US Publication 2014/0169312 A1), teaches a UE receives and determines a first/primary DCI and a second/secondary DCI.  The UE then acquires the scheduling information carried by the DCIs.  
	A second prior art, Zhang et al. (US Publication 2018/0249269 A1), teaches a second DCI is allocated on the resources designated by a first DCI such that the information symbols of the second DCI are mapped in an ascending order of frequencies.
	 The above prior arts, Wang and Zhang, when either taken individually or in combination, fail to teach, suggest or make obvious the aforementioned claim features of the amended base claims above.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471